Citation Nr: 0217858	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  97-22 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a 
gunshot wound of the left shoulder (minor), currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of 
Veterans Service


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).  That decision denied service 
connection for a left arm disability.  The veteran 
perfected a timely appeal to that decision.  

During a February 1997 hearing at the RO, the hearing 
officer indicated that based on the veteran's testimony, 
the veteran was claiming entitlement to an increased 
rating for residuals of a gunshot wound of the left 
shoulder. 

A June 1997 RO hearing officer decision addressed the 
issue of entitlement to an increased evaluation for 
residuals of a gunshot wound to the left shoulder, which 
was currently rated as 40 percent disabling at that time.  
In that decision, the RO denied an increased evaluation 
for residuals of a gunshot wound to the left shoulder, but 
assigned a separate 20 percent evaluation for limitation 
of motion of the elbow secondary to the left shoulder 
injury. 


FINDING OF FACT

The residuals of a gunshot wound of the left shoulder, the 
minor extremity, are productive of no more than 
unfavorable ankylosis with abduction limited to 25 degrees 
from side to side.  



CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 
percent for residuals of a gunshot wound of the left 
shoulder have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. 3.321(b)(1), Part 4, Diagnostic Codes 
5010, 5200 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In this regard the veteran was notified of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  Also, in a June 2002 notification letter the RO has 
also notified the veteran of VA's duty to assist the 
veteran by obtaining evidence from various sources and to 
obtain a medical opinion if an examination or opinion is 
necessary.  The RO also notified the veteran of his 
responsibility to help the RO obtain all evidence 
necessary to support the claim by informing the RO of 
relevant medical records not already obtained.  The record 
shows that all pertinent evidence has been obtained.  The 
Board finds that the VA has satisfied provisions of the 
VCAA.  Quartuccio v. Princippi, 16 Vet. App. 183 (2002).

Factual Background

Service medical records reflect that the veteran was 
wounded in action in August 1944.  The Purple Heart was 
authorized.  He sustained a penetrating shell fragment 
wound to the lateral aspect of the left shoulder with 
retained foreign body of the deltoid region, and a 
compound comminuted fracture of the upper third and head 
of the left humerus.  He underwent debridement and 
drainage, and application of shoulder spica.  X-ray 
examination of the left shoulder revealed a markedly 
comminuted fracture of the head of the humerus with 
fragment driven medial-ward and inferiorly, with fairly 
large foreign body on the medial edge of the humeral head.  
Service medical records do not reflect that the injury 
included artery or nerve involvement. 

In September 1944, shoulder spica was reapplied.  X-ray 
examination at that time showed very little significant 
change in comparison with previous films of August 1944.

A treatment record showing hospital admission in October 
1944 shows diagnoses of (1) fracture, compound, 
comminuted, complete, humerus, left, head of; (2) foreign 
body, traumatic, metallic, shoulder joint, left; and (3) 
ankylosis, fibrous, partial scapulo-humeral joint, left, 
secondary to diagnoses (1) and (2).  The record indicated 
that the veteran was admitted for further observation and 
treatment, and that the condition on date of transfer was 
improved for diagnosis (1), and was unimproved for 
diagnoses (2) and (3).  

The veteran was admitted to convalescent hospital in March 
1945.  The associated treatment record indicated that the 
compound fracture was found to be cured on admission.  
During that hospitalization in March 1945, the diagnosis 
of ankylosis, fibrous, partial scapulo-humeral joint, 
left, secondary to healed fracture of humerus, was changed 
to fracture, healed, compound, comminuted, complete, 
humerus, head of, left, manifested by adherent cicatrix of 
deltoid, incurred when struck by shrapnel.  The record 
noted that this incapacitated the veteran for further 
military duty because of severe pain in the left shoulder 
on mild exertion and limitation of motion.  In June 1945 a 
foreign body was removed from the left shoulder.  The 
record shows that the veteran's treatment included general 
surgery and reconditioning. 

An August 1945 certificate of disability for discharge 
noted that the veteran's fracture disability included X-
ray evidence of a missile imbedded in the head of the left 
humerus, with pain on prolonged exertion and limitation of 
motion.  

In part, a September 1945 rating decision granted service 
connection for shell fragment wound, penetrating left 
shoulder with fracture, head of left humerus, and 
ankylosis, partial scapula-humeral joint, left.  A 100 
percent rating was assigned in part for that disability, 
for a limited period not to exceed six months and subject 
to reexamination.

The report of a July 1946 VA examination indicated that 
the veteran had received no medical care for the shoulder 
wound disability since discharge.  The veteran complained 
of pain and soreness in his left shoulder every morning, 
that he could not move his left shoulder in an elevated 
position, that the left side of his neck felt stiff every 
morning, and that he did not have swelling.  On 
examination of the left shoulder, the examiner found 
partial ankylosis with limitation of abduction of the left 
shoulder to 40 degrees.  The examiner found that the 
residuals of the shell wound injury included small 
operative scar of the left shoulder with flattening of the 
deltoid, partial ankylosis of the left shoulder with 
abduction limited to 40 degrees.  The diagnosis included 
old gunshot wound of the left shoulder with partial 
ankylosis of the left humero-scapula joint with abduction 
limited to 40 degrees.  The report noted that the veteran 
was right handed.

Based on findings of the July 1946 VA examination, an 
August 1946 rating decision assigned a 40 percent 
evaluation for old gunshot wound, left shoulder, partial 
ankylosis and limitation of motion, pursuant to Diagnostic 
Code 5200, which addresses ankylosis of scapulohumeral 
articulation.  That evaluation has remained in effect 
since.  However, a June 1997 rating decision assigned a 
separate 20 percent evaluation for limitation of motion of 
the elbow secondary to the left shoulder injury. 

A hearing was held at the RO in April 1997.  At that time 
the veteran testifies as to the severity of the left 
shoulder symptoms.  His spouse also gave testimony.

The report of a September 2000 VA examination notes that 
the veteran's complaints included limitation of flexion of 
the left elbow.  The veteran complained that he has had 
significant problems associated with his left shoulder.  
He reported that he has pain, weakness, stiffness, 
swelling, locking, and lack of endurance.  He denied 
inflammation, instability, dislocation or recurrent 
subluxation.  He reported that the symptoms of his joint 
condition were present constantly and they were 
uncomfortable at times.  Using his arm to lift upwards was 
a problem.  He could not perform many functions of daily 
activities with his left arm.  This was constantly 
present.  He reported that he has been taking Motrin and 
Tylenol for the pain.  

He stated that there was bone destruction where they had 
to take out some bone.  He stated that mostly he could not 
lift his left arm or straighten his arm at the elbow 
level.   He reported that symptoms were present constantly 
and overuse caused him problems, but there was no 
significant alleviation until he takes Motrin and some 
Tylenol to relieve the pain, but that significant pain 
relief is never present.  He had difficulty moving the 
joint freely because of the muscle injury.  He had muscle 
fatigue.  He had difficulty with activities such as 
dressing himself, taking a shower and walking for long 
periods of time.  He reported that he could not drive a 
car, shop, climb stairs, do gardening, take out trash or 
push a lawnmower.  His occupation had been as a truck 
driver for three to four years and he had not been 
employed for several years now.

On physical examination there were two left shoulder scars 
present, one was caused by the shrapnel wound, and the 
other one was caused by the surgical removal of the piece 
of metal.  The shrapnel wound was on a depression which 
was about 2 cm by 2 cm.  There was a rounded oval scar 
present which was causing significant disfigurement that 
was about 2 cm by 2 cm on the lateral aspect of the lower 
part of the left shoulder.  There was another scar which 
was linear which was present at the anterior aspect of the 
lower part of the shoulder that measured about 8 cm by 0.2 
cm.  Both were causing significant disfigurement and loss 
of tissue.  There was no keloid formation or limitation of 
function because of the scar itself.  There was no 
tenderness.  

The report indicated that there was significant muscle 
weakness all over which may be secondary to a stroke the 
veteran had had, and there was significant weakness on the 
left upper extremity, especially in the group I and group 
II muscles on the left side.  There was no flesh wound 
present but there was a scar present.  There was no 
significant tenderness or keloid formation.  There seemed 
to be bone and tendon damage present which probably was 
deltoid muscle and joint damage and nerve damage.  There 
was no muscle herniation present.  Group I and group II 
muscle strength was about 3/5.

The left shoulder appearance was abnormal with significant 
atrophy at the deltoid area, and the left shoulder was 
more elevated than the right shoulder.  There was a 
depression at the lower part of the lateral surface of the 
left shoulder joint which was caused by removal of bone 
and muscle.  The left shoulder flexion was limited to 100 
degrees, abduction was limited to 110 degrees, external 
rotation was 70 degrees, internal rotation was 80 degrees.  
On the right side, flexion was 160 degrees, abduction was 
150 degrees, external rotation was 60 degrees, internal 
rotation was 80 degrees.  The range of motion of the 
affected joint was limited by weakness and pain on the 
left shoulder muscles. There was no fatigue, lack of 
endurance or incoordination noted.  X-ray of the left 
shoulder shows marked deformity with degenerative changes.  
The pertinent diagnosis was status post gunshot wound of 
the left shoulder with residuals of marked deformity of 
the humeral head and degenerative changes, including scar 
formation and impairment of muscle movement and movement 
at the joint.  The report noted that this was derived from 
history and physical examination, including range of 
motion muscle movements.

The report contains comments that the veteran was not 
employed and could not perform certain functions with the 
left arm due to the above conditions, which included the 
condition of the veteran's separately service-connected 
left elbow disorder, not discussed above.  He could not 
raise the arm above a certain degrees and above his 
shoulders.  He could not pick up objects.  Because of his 
left arm being affected, he had difficulty in performing 
his daily activities as described above.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in VA's Schedule for Rating Disabilities, which is based 
on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2001).  The 
intent of the rating schedule is to recognize painful 
motion or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints involved should be 
tested for pain on both active and passive motion, in 
weight bearing and nonweight-bearing and, if possible, 
with range of the opposite of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination and impaired ability 
to execute skilled movement smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing 
are also related considerations.  Id.  The Court has 
stated, however, that a specific rating for pain is not 
required.  Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).

In cases in which entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, as here, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In reporting the diagnosis in September 2000, the examiner 
included degenerative changes.  Arthritis established by 
X-ray findings is rated on the basis of limitation of 
motion of the joint involved, here, Diagnostic Code 5200 
is applied.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003 (degenerative arthritis), 
5010 (traumatic arthritis).  

The veteran is seeking an increased evaluation for his 
service-connected residuals of a shell wound to the left 
shoulder, which is currently evaluated as 40 percent 
disabling, under 38 C.F.R. 4.73, Diagnostic Codes 5200.  
Under that Diagnostic code, a 40 percent disability rating 
is warranted when the scapula and humerus move as one 
piece, and abduction is limited to 25 degrees from the 
side for the minor upper extremity.  A higher disability 
rating would not be warranted unless there is nonunion of 
the humerus or loss of head of the humerus was present.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5200, 5202 (2002).

To summarize, the veteran's statements and testimony 
during his February 1997 hearing at the RO describing the 
symptoms of his service-connected left shoulder disorder 
are deemed competent evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.

The recent VA examination shows that the shell fragment 
caused significant damage to the left shoulder.  It is 
noted that the associated scars appeared to asymptomatic 
without any functional impairment.  Additionally, the 
examination showed no evidence of either nonunion or loss 
of head of the humerus.  Thus, the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 are not for application.  
Instead, because scapulohumeral articulation is the 
principal symptom of the disability at issue, the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5200 must 
be applied.  As previously noted, pursuant to this 
diagnostic code, the highest rating allowed is 40 percent 
for unfavorable ankylosis of the minor shoulder.  Since 
the left shoulder is at issue, and because the veteran is 
right hand dominant, a higher schedular evaluation cannot 
be assigned.  

The Board notes that no other diagnostic code pertinent to 
the shoulder with respect to musculoskeletal system or 
muscle injury would provide the veteran with a higher 
disability rating as they do not provide for an assignable 
rating in excess of that currently assigned.  See 38 
C.F.R. §§ 4.55 (c)(2), 4.71a, 4.73, Diagnostic Codes 5301 
through 5304 (2002). 

In sum, the disability at issue, that is, residuals of a 
shell wound of the left shoulder, currently is rated at 
the maximum level permitted, absent clinical evidence of 
damage to adjacent bones.  The 40 percent disability 
rating currently assigned contemplates the pain, weakness, 
and loss of range of motion present.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5200; see also DeLuca, 8 Vet. App. 
at 204-207.

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2001), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the 
service- connected disability or disabilities . . ." may 
be granted. Generally speaking, for a specific case to be 
deemed "exceptional," it should present "such an 
exceptional or unusual disability picture[,] with such 
related factors as marked interference with employment or 
frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards." Id.

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does 
not show either that the veteran's disability subjects him 
to frequent periods of hospitalization or that it 
interferes with his employment to an extent greater than 
that which is contemplated by the assigned rating.  The 
Board noted that the veteran is in receipt of a total 
rating for compensation purposes based on indvidual 
unemployability.  Thus, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent for the veteran's service-connected 
residuals of a shell fragment wound of the shoulder.  


ORDER

An evaluation in excess of 40 percent for residuals of a 
shell fragment wound of the shoulder, the minor extremity, 
is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

